Citation Nr: 1423299	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-42 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a rash on the arms and legs.     

2.  Entitlement to service connection for a gastrointestinal disorder.    

3.  Whether new and material evidence has been received to reopen a claim of service connection for post traumatic stress disorder (PTSD), and if so, whether service connection is warranted.    

4.  Entitlement to service connection for dysthymic disorder.    

5.  Entitlement to service connection for headaches.      

6.  Entitlement to an increased rating for bilateral hearing loss currently rated at zero percent disabling from July 31, 2012.    

7.  Entitlement to a restoration of the 30 percent rating to the bilateral hearing loss from June 1, 2012.  

8.  Entitlement to an increased rating for the low back disability with sacroiliac dysfunction and posteriorly rotated right sacroiliac joint, currently rated at 40 percent disabling.   

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1976.  He served in Thailand from May 8, 1975 to February 28, 1976.  He also served in the National Guard from February 1984 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2010, July 2011, and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The June 2010 decision denied entitlement to an increased rating in excess of 40 percent for the low back disability, an increased rating in excess of 30 percent for bilateral hearing loss, and entitlement to TDIU.  The July 2011 decision denied entitlement o service connection for a rash of the arms and legs, a stomach disorder, and headaches.  The July 2011 decision reopened the claims for service connection for PTSD and dysthymic disorder, and denied these claims on the merits.  

The Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156(c) must be applied to the Veteran's advantage in this case.  38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence).

The evidence received since the August 2004 Board decision includes official service records that are relevant to the claim of service connection for dysthymic disorder.  These records establish whether the Veteran was stationed during service and he asserts that he experienced traumatic events while stationed in Thailand.  These records existed at the time of the August 2004 Board decision, but were not associated with the claims file at that time.  Thus, the earlier decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection for dysthymic disorder must be reconsidered.  This issue has been recharacterized as above on the title page. 

Regarding the claim for service connection for PTSD, the Board notes that the service records were considered at the time of the August 2008 decision.  Thus, for this issue, 38 C.F.R. § 3.156(c) does not apply and the Board must first consider whether new and material evidence has been presented before the merits of the claim for service connection for PTSD can be considered. 

The June 2011 decision proposed to reduce the rating assigned to the bilateral hearing loss from 30 percent to 10 percent.  A March 2012 decision reduced the disability rating for the bilateral hearing loss form 30 percent to 10 percent from June 1, 2012.  The Veteran filed a notice of disagreement with this reduction in in April 2012.  An October 2012 decision reduced the disability rating for the bilateral hearing loss from 10 percent to zero percent effective July 31, 2012.  However, the requisite statement of the case for the reduction/restoration issue has not been issued in response.  Under these circumstances, a Statement of the Case should be issued.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The Board notes that in April 2013, after the case was transferred to the Board, the Veteran submitted additional medical evidence in support of his claims to the Board.  The Veteran did not submit a waiver to the Board and did not waive his right to have the RO review of the additional evidence in the first instance.  However, the additional medical evidence is not relevant or pertinent to the issues on appeal decided below.  There is no prejudice to the Veteran and a remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The issues of entitlement to an increased rating for the bilateral hearing loss, entitlement to a restoration of the 30 percent rating to the bilateral hearing loss, entitlement to service connection for dysthymic disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran served in Thailand from May 8, 1975 to February 28, 1976 and he did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era. 

2.  The Veteran was treated for acne on two occasions in service in 1975 and was treated for scabies on one occasion in 1976. 

3.  The Veteran did not have chronic symptoms of a rash on the arms and legs in active service or continuous or recurrent symptoms since service separation and the Veteran does not have a current disability manifested by a rash on the arms and legs that is related to disease or injury or other event in active service. 

4.  The Veteran had a complaint of stomach cramps in service on one occasion in April 1976, he did not have chronic symptoms of a stomach or gastrointestinal disorder in active service or continuous or recurrent symptoms since service separation, and the current gastrointestinal disorder to include gastroesophageal reflux disease, gastritis, peptic ulcer disease, and irritable bowel syndrome first manifested many years after service separation and are not related to disease or injury or other event in active service.

5.  The Veteran had complaints of headaches in August 1972 and April 1976 and an upper respiratory disorder and general malaise with headaches were diagnosed.  

6.  The Veteran did not have chronic symptoms of headaches in active service or continuous or recurrent symptoms since service separation, and the current diagnosis of tension headaches first manifested many years after service separation and is not related to disease or injury or other event in active service.


7.  In an August 2008 decision, the RO denied service connection for PTSD on the basis that there was no evidence of a current diagnosis of PTSD.  The Veteran was notified of this decision and he filed a timely appeal but he withdrew this appeal before a decision was rendered by the Board.    

8.  Evidence received since the August 2008 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.   

9.  There is no current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event. 

10.  For the entire appeal period, the service-connected lumbar spine disability is manifested by daily constant pain, fatigue, stiffness, and weakness; tenderness in the lumbosacral area; muscle spasm and guarding severe enough to cause abnormal gait; limitation of flexion to 10 degrees to 30 degrees; and pain on motion; with no evidence of incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period, ankylosis of the lumbar spine, radiculopathy, or a separate neurological disability of the lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a rash on the arms and legs are not met.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a stomach disorder to include gastroesophageal reflux disease, peptic ulcer disease, gastritis, and irritable bowel syndrome are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for headaches are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

4.  The August 2008 decision to deny service connection for PTSD is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2013). 

5.  The evidence received subsequent to the August 2008 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 

6.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

7.  For the entire appeal period, the criteria for the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided notice letters to the Veteran in March 2010, April 2010, July 2010, August 2010, and September 2010, prior to the initial adjudication of the claims, and in June 2011.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection including a claim for service connection for PTSD, and a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the application to reopen the claim of service connection for PTSD, a September 2010 letter provided notice in accordance with Kent.  This claim is reopened in the decision below.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1997 to October 2012 are associated with the claims file and the virtual file.  The Veteran submitted private medical evidence in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran underwent VA examinations in January 2009, January 2011, and May 2011 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability.  The Veteran underwent VA examinations in April 2010, February 2011, and April 2011 to obtain medical evidence as to the nature and etiology of the claimed rash, stomach disorder, headaches disorder, and PTSD.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the lumbar spine disability caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  Opinions as to whether the Veteran had the claimed disability and whether the claimed disabilities are related to service were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected lumbar spine disability and the claimed disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


II.  Service Connection Claims

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Presumptive Service Connection for certain diseases due to Herbicide Exposure

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) .

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)  (2010).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  38 U.S.C.A. § 1116.

Non-tactical herbicides (i.e. commercial herbicides) were sporadically used for vegetation control within the fenced perimeters of air bases during the Vietnam Era.  Therefore, if a veteran's MOS or unit was one that regularly had contact with the base perimeter (as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter), there was a greater likelihood of exposure to commercial pesticides, including herbicides.  During the period from 1968 to 1975, commercial herbicides were known to have been used along the perimeter of several Royal Thai Air Force bases, including Korat, Takhli, Ubon, and Udorn. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

Recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that "if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975."

Service Connection for PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Finality and Reopening Claims

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

Analysis: Service Connection for Rash of the Arms and Legs

The Veteran asserts that service connection is warranted for a rash of the arms and legs.  See the Veteran's claim dated in September 2010.  The Veteran asserts that his rash is due to Agent Orange exposure in Thailand.  The Veteran served in Thailand from May 8, 1975 to February 28, 1976.  The evidence does not establish that he served in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era. 

As set forth above, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Service records show that the Veteran served in Thailand from May 8, 1975 to February 28, 1976 at the U-Tapao Royal Thai Air Force Base.  His military occupation was security police.  The Board finds that the evidence shows that the Veteran's duties placed him on or near the perimeters of Thailand military base and the Veteran is presumed to have been exposed to herbicide agents while serving in Thailand during the Vietnam era.  

However, the weight of the evidence does not show a diagnosis of a presumptive disease due to herbicide exposure.  There is no competent and credible evidence that the Veteran has a diagnosis of chloracne or other presumptive disease listed under 38 C.F.R. § 3.309(e).  Thus, service connection for a skin disability manifested by a rash on the arms and legs on a presumptive basis is not warranted. 
 
The weight of the competent and credible evidence shows that the Veteran does not have current disability manifested by a rash on the arms and legs.  In the September 2010 informal claim, the Veteran makes a general assertion that he has a rash on his arms and legs due to Agent Orange.  He does not describe the rash or provide any lay testimony as to the symptoms.  The Veteran refers to private medical records by Dr. Perry.  A December 1993 private medical record shows that the Veteran sought medical treatment for a rash on the arms and legs.  Antifungal ointment was prescribed.  A diagnosis was not made.  The Veteran has not presented any evidence of a current diagnosis.   

Service treatment records show that the Veteran was treated for acne on two occasions in service in 1975 and was treated for scabies on one occasion in 1976.  The service treatment records do not report any complaints, treatment, or diagnosis of a rash on the arms and legs.  The Veteran did not have chronic symptoms of a rash on the arms and legs in active service or continuous or recurrent symptoms since service separation.  The March 1976 separation examination indicates that examination of the skin was normal.  The Veteran did not report having a skin disease or symptoms.  

A January 1988 examination for the National Guard indicates that the Veteran had mild acne on the back.  A rash on the arms and legs or other skin abnormality was not noted.  A November 1997 VA examination report indicates that the Veteran reported having intermittent itching of the skin.  A rash of the arms and legs was not detected or diagnosed.  A December 1999 VA examination report indicates that examination of the skin was negative for skin lesions or rashes.  A November 2000 private medical record indicates that the Veteran had a rash on his legs.  A December 2000 private medical record indicates that the Veteran had a rash on his hands.  An April 2010 VA examination report indicates that the Veteran did not have any complaints pertinent to the skin.  Physical examination revealed no skin abnormality, scarring, or lesions.  

The post service medical evidence does not show a diagnosis of a current skin disorder manifested by a rash on the arms and legs.  As noted, the Veteran was treated for a rash on the arms and legs in 1993, twenty years prior.  A diagnosis was not made at that time.  The Veteran was treated for a rash on the hands and legs in 2000, 14 years prior.  A diagnosis was not made at that time.  There is no competent evidence of a current skin disability manifested by a rash on the arms and legs.  

The Veteran is competent to report observable symptoms such as a rash on his arms and legs.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, the Board finds the Veteran's statements to have limited probative value because the statements are vague and conclusory.  The Veteran does not describe any current symptoms.  He just makes a general assertion that he has a rash on the arms and legs that is due to Agent Orange exposure.  

The Board finds that the medical evidence of record is more probative and outweighs the Veteran's general lay assertions that he has a current skin disability manifested by a rash on the arms and legs.  While the Veteran is competent to report observable symptoms, he is not competent to render a medical diagnosis.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  As discussed above, the post service medical evidence including the findings of the April 2010 VA examination shows that the Veteran does not have a current disability manifested by a rash on the arms and legs.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current skin disability manifested by a rash on the arms and legs that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a rash on the arms and legs and current physical examination of the skin was negative and no abnormalities were found.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a skin disability manifested by a rash on the arms and legs is denied.

Analysis: Service Connection for a Stomach Disorder and Headaches

The Veteran asserts that service connection is warranted for a stomach disorder and headaches.  See the Veteran's claim dated in September 2010.  In the September 2010 informal claim, the Veteran makes a general assertion that he has a stomach disorder and headaches that are due to service.  

Service treatment records show that the Veteran reported having a headache in August 1972; upper respiratory disorder was diagnosed.  In April 1976, the Veteran complained of stomach cramps and a headache.  The assessment was general malaise with headache.  The March 1976 separation examination report indicates that examination of the head, neurologic system and gastrointestinal system was normal.  The Veteran reported "no" when asked if he had severe or frequent headaches or stomach trouble.  The service treatment records do not establish chronic headache or stomach symptoms in active service.  

The post service evidence does not establish continuous or recurrent symptoms of headaches or stomach symptoms after service separation.  A January 1988 examination for the National Guard indicates that examination of the head, neurologic system and gastrointestinal system was normal.  The Veteran reported "no" when asked if he had severe or frequent headaches or stomach trouble.  A November 1997 VA examination report indicates that the Veteran did not report any headaches or stomach symptoms.  Physical examination was normal.  

Regarding the stomach complaints, private medical records show gastrointestinal complaints in April 1998 and diagnoses of gastritis in April 1998, April 1999, June 1999, and October 2000, and peptic ulcer disease in March 1999.  A December 1999 VA examination report indicates that the Veteran reported having diagnoses of H. Pylori gastritis and gastroesophageal reflux disease.  The diagnosis in pertinent part was history of gastritis and peptic ulcer disease with treatment for H. Pylori and currently symptomatic for gastroesophageal reflux disease.  VA treatment records dated in 2001 and 2002 show treatment for gastroesophageal reflux disease and persistent dyspepsia.  An April 2010 VA examination report indicates that the Veteran had diagnoses of gastroesophageal reflux disease and irritable bowel syndrome. 

Regarding the headaches disorder, private treatment records show that the Veteran had a complaints of headaches in April 1980, February 1990, September 1993, and September 1997.  VA treatment records document complaints of chronic headaches and/or tension headaches in 2002 and 2003.  An April 2010 VA examination report indicates that the Veteran had a diagnosis of tension headaches.  The report of headaches symptoms and treatment for such symptoms are years apart.  The Board finds that this is not sufficient evidence of recurrent symptoms since service.  

The first evidence of a stomach disorder was in the 1990's, over 20 years after service separation.  The first evidence of a diagnosis of a headaches disorder was in 2002, over 20 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The weight of the competent and credible evidence establishes that the Veteran's stomach and headaches disorders were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service.  The Veteran was afforded a VA examination in January 2011.  The January 2011 VA examination report indicates that the Veteran reported having daily headaches that first developed when he served in Thailand.  The Veteran also reported developing acid reflux when he served in Thailand and he experienced the reflux several times a week.  The VA examiner opined that the Veteran's headaches and stomach disorder were not likely related to complaints of headaches and stomach problems in service.  The examiner stated that review of the service treatment records only show one episode of complaints of headaches and stomach problems and the findings made the case for a diagnosis of viral infection.  The examiner indicated that this one event was insufficient to conclude that over 30 years later this Veteran's current headaches and stomach troubles have any relationship.  The examiner concluded that the current headaches and stomach troubles were not likely related to the headaches and stomach complaints in service.  

The Board finds that the January 2011 VA examination findings and opinion to be highly probative since the examiner reviewed the claims folder, considered the Veteran's report of symptoms, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

The Board finds that the weight of the competent and credible evidence shows that the current gastrointestinal disorder and headaches disorder are not caused by any in-service event or injury, are not medically related to service, and first manifested approximately 20 years after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the current gastrointestinal disorder and headaches disorder were incurred in or are related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for the current gastrointestinal disorder and headaches disorder on a direct basis is denied. 

Analysis: Reopening and Service Connection for PTSD

In an August 2008 decision, the RO denied service connection for PTSD on the basis that there was no evidence of a current diagnosis of PTSD, the claimed stressor events were not corroborated, and the service department was unable to verify the claimed stressor events.  The Veteran was notified of this decision and he filed a timely appeal but he withdrew this appeal before a decision was rendered by the Board.    

In July 2010, the Veteran applied to reopen his previously denied claim for service connection for PTSD.  The additional evidence received in support of the claims includes VA mental health treatment records, the April 2011 VA psychiatric examination report, and an August 2011 statement by the Veteran.    

The medical evidence received since the August 2008 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for PTSD.  A September 2009 VA treatment record indicates that the Veteran had a positive PTSD screen.  The April 2011 VA psychiatric examination sets forth findings of the psychiatric examination including an assessment as to whether the Veteran has a diagnosis of PTSD in accordance with DSM-IV.  In the August 2011 statement, the Veteran described a stressor event in service when he was a security guard on the base perimeter in Thailand.  He reported that one night while on guard duty, people gathered outside the perimeter and he feared that he would be shot.   

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The VA treatment record shows a positive screen for PTSD.  This evidence is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2008.  This evidence is also material because this medical evidence tends to show that the Veteran may have a diagnosis of PTSD, a fact that was not established when the claim was denied in August 2008.  The April 2011 VA psychiatric examination report is new and material since it provides an in depth assessment as to whether the Veteran has a current diagnosis of PTSD.  The Board notes that the findings of this examination show that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  However, the Board finds that this medical evidence is material.  New evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  Thus, the Board finds that this evidence is new and material.  

The August 2011 stressor statement by the Veteran is new since this evidence is neither cumulative nor redundant of the evidence that was of record in August 2008.  This evidence is also material because this lay evidence addresses an unestablished fact necessary to substantiate the claim, which is whether the Veteran experienced a traumatic or stressor event in service.  In the August 2011 statement, the Veteran stated that he feared being shot while on guard duty at the base perimeter in Thailand.  This is sufficient evidence of a fear of hostile military or terrorist activity pursuant to 38 C.F.R. § 3.304(f)(3).  The Veteran did not describe this stressor event at the time of the August 2008 decision.  This evidence raises a reasonable possibility of substantiating the claim for service connection for PTSD.  The Board finds that this evidence is new and material and the Veteran's previously denied PTSD claim is reopened. 

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.  The Veteran was afforded a VA psychiatric examination in April 2011.  After a review of the claims folder and examination of the Veteran, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the April 2011 VA medical opinion to have great evidentiary weight in this case.  The VA examiner considered the Veteran's medical history and reviewed the claims folder in providing the requested medical opinion.  The examiner considered the Veteran's report of stressor events in service.  The examiner indicated that the Veteran did not report and there was no evidence of significant military trauma.  The examiner noted that the Veteran only had one symptom of PTSD which was insomnia and the Veteran did not receive treatment for this symptom.  The Board notes that the examiner provided a rationale and discussed the facts which supported the opinion.  Thus, the examiner's opinion is adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board finds that the April 2011 VA medical opinion outweighs the VA mental health treatment records show a positive screen for and/or diagnosis of PTSD.  The April 2011 VA medical opinion is more probative because it is based upon a comprehensive examination of the Veteran and the examiner specifically considered the DSM-IV criteria for a diagnosis of PTSD.  The VA mental health treatment records and the private medical records do not set forth a discussion of the DSM-IV criteria.  For this reason, the Board finds that the April 2011 VA medical opinion to have greater probative weight.  

The Veteran's own implied assertions that he had PTSD due to events in service are afforded limited if no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  The Veteran, as a lay person, is competent to describe observable symptoms such as feeling sad or depressed or anxious.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra; as to the specific issue in this case, an opinion as to a psychiatric diagnosis in accordance with DSM-IV, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Thus, the Board finds that the Veteran's lay statements are not competent evidence of a current diagnosis of PTSD.   

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra.  The preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  Accordingly, on this record, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  The appeal is denied.

III.  Increased Rating for the Low Back Disability

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  The disability is rated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013). 

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id. 

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013). 

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability for the entire appeal period, and the appeal is denied.  

The weight of the competent and credible evidence shows that the service-connected lumbar spine disability is manifested by daily constant pain, fatigue, stiffness, and weakness; tenderness in the lumbosacral area; muscle spasm and guarding severe enough to cause abnormal gait; limitation of flexion to 10 degrees to 30 degrees; and pain on motion.  VA examination reports dated in January 2009 and April 2010 indicate that the Veteran reported having symptoms of fatigue, stiffness, weakness, spasms, and pain.  The VA examination reports indicate that the service-connected lumbar spine disability was manifested by guarding and spasm which caused abnormal gait.  The May 2011 VA examination report indicates that there was no evidence of muscle spasm or guarding severe enough to cause abnormal gait.  The Veteran reported having decreased motion, stiffness, spasms, and spine pain.  

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

The medical evidence of record does not document unfavorable ankylosis of the spine.  The VA examinations dated in January 2009, April 2010, January 2011, and May 2011 and the VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  The VA examination reports indicate that forward flexion of the lumbar spine was from zero degrees to 10 to 30 degrees.  There was objective evidence of pain on motion.  The May 2011 VA examination report indicates that the examiner noted that it was difficult to assess the Veteran's function due to his refusal to move the back beyond the minimal range of motion.  The examiner further noted that the Veteran was able to bend over to bring his chest to his knees when he was observed in the examination room.  

The VA examination reports dated in January 2009 and April 2010 indicate that the Veteran reported having symptoms of fatigue, stiffness, weakness, spasms, and pain.  The VA examination reports indicate that the service-connected lumbar spine disability was manifested by guarding and spasm which caused abnormal gait.  The May 2011 VA examination report indicates that there was no evidence of muscle spasm or guarding severe enough to cause abnormal gait.  There are no examination findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination reports do not establish any additional limitation of range of motion of the lumbar spine with repetition or due to pain, weakness, excess fatigability and incoordination.  The limitation of motion of the lumbar spine does not approximate ankylosis or no motion.  There is no evidence that the service-connected lumbar spine disability causes additional limitation of motion or ankylosis.  

The current 40 percent rating contemplates the functional loss due to pain, less movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing caused by the lumbar spine disability.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Higher ratings are not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The April 2010 VA examination report indicates that the Veteran reported that two times a year, he had flare-ups of severe, debilitating pain that lasted 4 to 5 days and he went to bed.  The 2009 and 2011 VA examination reports and the VA treatment records do not document any incapacitating episodes.  

The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability for the entire appeal period, and the appeal is denied.

In addition, the medical evidence shows that the service-connected lumbar spine disability does not cause a separate associated neurologic disability.  The VA examination reports do not show that the Veteran has any nerve involvement, radiculopathy, or other neurological deficits due to the lumbar spine disability.  See the September 2011, April 2010, and January 2009 VA examination reports and the VA treatment records.  A September 2010 VA consult record from a neurosurgeon clinic indicates that the Veteran did not have symptoms or clinical findings of radiculopathy, myelopathy, or claudication.  The attending physician indicated that the Veteran's symptoms were concordant with musculoskeletal strain, myofascial in nature, and the symptoms should respond to spinal conditioning and lifestyle choices.  As such, the Board concludes that a separate rating for a separate neurological disability is not warranted. 

In summary, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability for the entire appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The appeal is denied. 

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 40 percent evaluation is warranted for the service-connected lumbar spine disability for the entire period of the appeal.  The disability has remained essentially constant for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's service-connected lumbar spine disability has been manifested by back pain, painful motion, limitation of flexion, and muscle spasm and guarding.  These symptoms or impairments due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Moreover, there is no evidence of required hospitalization or marked interference with employment due to the service-connected lumbar spine disability.  The currently assigned 40 percent disability evaluation is an acknowledgment on the part of VA that some interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.  Id.  


ORDER

Service connection for a rash on the arms and legs is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a headaches disorder is denied.

New and material evidence having been received, the Veteran's previously denied claim for service connection for PTSD is reopened.   

Service connection for PTSD is denied.      

Entitlement to a disability rating in excess of 40 percent for the lumbar spine disability is denied. 


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claim of service connection for dysthymic disorder, the RO afforded the Veteran a VA psychiatric examination in April 2011.  The diagnosis was dysthymic disorder.  The Veteran had related several distressing events which he reported had occurred in active service.  The VA examiner did not render an opinion as to whether the dysthymic disorder was related to an event or injury in service.  Thus, the Board finds that the RO should ask the examiner who conducted the April 2011 VA examination or a suitable replacement to prepare an addendum and provide opinions as to whether the dysthymic disorder is related to service. 

The June 2011 decision proposed to reduce the rating assigned to the bilateral hearing loss from 30 percent to 10 percent.  A March 2012 decision reduced the disability rating for the bilateral hearing loss from 30 percent to 10 percent from June 1, 2012.  The Veteran filed a notice of disagreement with this reduction in in April 2012.  An October 2012 decision reduced the disability rating for the bilateral hearing loss from 10 percent to zero percent effective July 31, 2012.  

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the reduction/restoration issue is remanded for issuance of a statement of the case.  

As to the perfected issues of entitlement to an increased rating for bilateral hearing loss, as well as entitlement to a TDIU, the Board notes that the decision with respect to the rating reduction may directly impact both of these issues.  Thus, under the circumstances of this case, the Board finds that issues of entitlement to an increased rating for bilateral hearing loss as well as entitlement to a TDIU are inextricably intertwined with the issue of entitlement to restoration of a 30 percent rating for the bilateral hearing loss and consideration of these matters must be deferred pending resolution of the restoration claim.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

The RO should obtain the Veteran's VA treatment records from the VA Healthcare System dated from October 2012.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO/AMC should contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records that may substantiate the restoration claim, the claim for an increased rating for bilateral hearing loss, and the claim for TDIU.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify any VA or non-VA medical records that may substantiate the restoration claim, the claim for an increased rating for bilateral hearing loss, and the claim for TDIU.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the claims file. 

2.  Obtain the copies of clinical records from the VA Healthcare System dated from October 2012.  

3.  Contact and ask the VA examiner who conducted the April 2011 VA psychiatric examination (or if he or she is no longer available, a suitable replacement) to prepare an addendum to offer the following medical opinions: Is it as likely as not (50 percent probability or more) that the current diagnosis of dysthymic disorder is related to injury or event in active service.  

The VA claims folder should be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination. 

4.  Issue a Statement of the Case for the issue of entitlement to a restoration of the 30 percent rating for bilateral hearing loss.  Only if the Veteran perfects an appeal should the claim be certified to the Board. 

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


